                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                               EASTERN DIVISION

 CORNICE & ROSE INTERNATIONAL,
 LLC,
          Plaintiff,                                         No. 20-CV-2016-KEM

 vs.
                                                      TRIAL MANAGEMENT ORDER
 JON RICHARD                                             FOR CIVIL JURY TRIAL
 HERBRECHTSMEYER, GENE A.
 HALL, KURT HERBRECHTSMEYER,
 MARK MILLER, DIANE WOLFE,
 MICHAEL DOE, FIRST SECURITY
 BANK & TRUST CO.,

                Defendants.
                               ___________________________

                                   TABLE OF CONTENTS
I.     INTRODUCTION........................................................................... 1
II.    TRIAL DATE ................................................................................ 1
III.   CONTINUANCE OF TRIAL ............................................................. 1
IV.    FINAL PRETRIAL CONFERENCE .................................................... 1
V.     FINAL PRETRIAL ORDER .............................................................. 2
VI.    WITNESSES ................................................................................. 2
       A.  Witness Lists ......................................................................... 2
       B.  Protocol for Preparing and Calling Witnesses. ............................... 2
       C.  Proper Witness Attire .............................................................. 3
       D.  Exclusion of Witnesses ............................................................ 3
       E.  Restrictions on Communications with Witnesses ............................. 3
       F.  Parties................................................................................. 4
       G.  Duties of Counsel ................................................................... 4
VII. TESTIMONY BY DEPOSITION ........................................................ 4
VIII. EXHIBITS ................................................................................... 5
      A.  Exhibit Lists ......................................................................... 5
      B.  Marking of Exhibits ................................................................ 6
      C.  Elimination of Duplicates ......................................................... 6
                                                 i

         Case 6:20-cv-02016-KEM Document 14 Filed 07/08/20 Page 1 of 22
       D.     Listing of Exhibits and Objections .............................................. 6
       E.     Exhibits Referenced in Deposition Testimony ................................. 7
       F.     Copies for the Court ............................................................... 7
       G.     Electronic Filing of Exhibits ..................................................... 7
       H.     Demonstrative Aids ................................................................. 7
IX.    TRIAL BRIEFS ............................................................................. 8
X.     MOTIONS IN LIMINE.................................................................... 8
XI.    JURY INSTRUCTIONS ................................................................... 8
       A.   Statement of the Case .............................................................. 9
       B.   Jury Instructions .................................................................... 9
       C.   Reading of Jury Instructions ................................................... 10
       D.   Requested Voir Dire Questions ................................................. 11
XII. JURY SELECTION ...................................................................... 11
XIII. OPENING STATEMENTS; CLOSING ARGUMENTS ........................... 13
XIV. CONDUCT OF TRIAL .................................................................. 13
XV.    COURTROOM TECHNOLOGY ....................................................... 14
XVI. SETTLEMENT CONFERENCE ...................................................... 15
XVII. SETTLEMENT DEADLINE ........................................................... 15

Appendix A – Deadlines Chart
Apppendix B – Proposed Final Pretrial Order




                                                ii

        Case 6:20-cv-02016-KEM Document 14 Filed 07/08/20 Page 2 of 22
I.      INTRODUCTION: This order sets forth the deadlines and procedures applicable
to this case.1 All deadlines specified in this order apply to the original trial date, or any
subsequent date to which the trial is continued, unless specified otherwise. A party who
elects to represent himself/herself is held to the same deadlines and procedures as an
attorney.2 A chart setting the deadlines is attached hereto at Appendix A.

II.     TRIAL DATE: This case has been placed on the calendar of United States
Magistrate Judge Kelly K.E. Mahoney for a jury trial scheduled to commence in the
United States Courthouse in Cedar Rapids, Iowa, on Wednesday, September 08, 2021.
It is anticipated this trial will take place in Courtroom 2. Trial has been estimated for 6
days.

III.    CONTINUANCE OF TRIAL: Unless requested within 14 days after the date of
this order, no continuance of the trial date will be granted except for exceptional cause.


IV.     FINAL PRETRIAL CONFERENCE:                 A final pretrial conference (FPTC) is
scheduled before Magistrate Judge Kelly K.E. Mahoney on the Friday, August 27,
2021, at 10:00 a.m. The parties may appear by phone by contacting the court’s
chambers.3 At the FPTC, the parties should be prepared to argue all pretrial motions,
evidentiary issues, and procedural disputes.




1
  This order was revised July 10, 2019. The parties are on notice that their duties and
responsibilities have changed from what the court has required in prior orders.
2
 Accordingly, wherever the court makes reference herein to an attorney or counsel, it also
means a party who is representing himself or herself.
3
   The parties can access this hearing by: (1) please dial 877-336-1831, (2) Enter access code
3495185#; (3) press # to enter as a participant; (4) enter security code 1831#. The call will
become active upon the “host” (the Court) entering the conference bridge.

                                              1

         Case 6:20-cv-02016-KEM Document 14 Filed 07/08/20 Page 3 of 22
V.     FINAL PRETRIAL ORDER:                The parties are jointly responsible for the
preparation of the proposed Final Pretrial Order. See LR 16A(b). Before the FPTC,
counsel must prepare, agree upon, and sign a proposed Final Pretrial Order prepared for
the judge’s signature in the format attached to this order at Appendix B. The parties’
witness lists must be included within the body of the proposed Final Pretrial Order. The
proposed order must not be filed, but must be e-mailed, in MS Word format, to the ECF
mailbox at ECFmail@iand.uscourts.gov at least 3 days4 before the FPTC. The parties’
exhibit lists, prepared as set forth below in this order, must be attached to the proposed
Final Pretrial Order, with the entire order, including the exhibit lists, constituting a single
document.


VI.    WITNESSES:
       A.     Witness Lists. Each party shall list the names, addresses, and the purpose
of the testimony of all witnesses whom the party will call at trial. Parties shall exchange
witness lists at least 21 days before the FPTC. Parties should list in good faith every
witness whom they will call to establish their cases-in-chief, and indicate whether the
witness will testify in person or by deposition. By listing a witness, counsel guarantees
that witness’s presence at the trial. Any witness not listed will not be allowed to testify
at trial, unless the court modifies this order prior to trial to prevent manifest injustice.
Parties are not, however, required to list rebuttal witnesses.
       B.     Protocol for Preparing and Calling Witnesses. Counsel who may call a
witness to testify at trial, must, before the witness testifies, advise the witness of the
accepted protocol for witnesses testifying in this court. This advice should include the
following information: (1) the location of the witness box; (2) the proper route from the
courtroom door to the witness box; (3) the fact that the witness will be placed under oath;


4
 Unless otherwise specified, any reference to “days” in this order refers to calendar days and
not court days.

                                              2

        Case 6:20-cv-02016-KEM Document 14 Filed 07/08/20 Page 4 of 22
(4) where the witness should stand while the oath is being administered; (5) that the
witness should adjust the witness chair and the microphone so the microphone is close to
and directly in front of the witness’s mouth; (6) that the witness should speak only in
response to a question; (7) that the witness should wait for a ruling on any objections
before proceeding to answer a question; (8) that the witness should answer all questions
verbally; and (9) that substances such as food, beverages, and chewing gum should not
be brought into the courtroom.
       C.     Proper Witness Attire. Counsel must advise witnesses of proper dress for
the courtroom. Proper dress does not include blue jeans, shorts, overalls, T-shirts, shirts
with printed words or phrases on the front or back, tank tops or the like. No party or
person testifying at trial may appear in court in the presence of the jury wearing a law
enforcement uniform or other insignia of office (e.g., lapel pins, belt-badges, tie pins,
etc.). Any such person must, at all times while in the presence of the jury, wear
appropriate civilian clothing that does not identify the person as a representative of a law
enforcement agency. The testimony of any party or witness who appears in court in the
presence of the jury, in attire prohibited by this section, may be barred.
       D.     Exclusion of Witnesses. A witness who may testify at the trial must not be
permitted to hear the testimony of any other witnesses before testifying, and is excluded
from the courtroom during the trial until after the witness has completed his or her
testimony, unless exclusion of the witness is not authorized by Federal Rule of Evidence
615 or unless the court orders otherwise. A witness who is excluded from the courtroom
pursuant to this paragraph is also prohibited from reviewing a record of the testimony of
other witnesses at the trial until after the witness has completed his or her testimony,
unless the court orders otherwise.
       E.     Restrictions on Communications with Witnesses. Unless the court orders
otherwise, after the commencement of the trial, and until the conclusion of the trial, a
witness who may testify at the trial is prohibited from communicating with anyone about
what has occurred in the courtroom during the trial. If the witness does testify at the
                                             3

        Case 6:20-cv-02016-KEM Document 14 Filed 07/08/20 Page 5 of 22
trial, after the witness is tendered for cross-examination and until the conclusion of the
witness’s testimony, the witness is prohibited from communicating with anyone about the
subject matter of the witness’s testimony. A witness may, however, communicate with
his or her counsel about matters of privilege, and may communicate with anyone if the
right to do so is guaranteed by the United States Constitution.
       F.     Parties. The restrictions on witnesses in paragraphs (D) and (E) of this
section do not apply to the parties or a party representative.
       G.     Duties of Counsel. A party who may call a witness to testify at the trial
must, before the trial, advise the witness of the restrictions in this section, and the court’s
ruling on any motions in limine.


VII. TESTIMONY BY DEPOSITION: Any party intending to present testimony by
deposition shall, at least 28 days before trial, serve on the opposing parties a written
designation, by page and line number, of those portions of the deposition the offering
party intends to offer into evidence. At least 21 days before trial, an opposing party who
objects to the intended testimony must serve on the offering party any objections to the
designated testimony and a counter-designation, by page and line number, of any
additional portions of the deposition which the opposing party intends to offer into
evidence. At least 14 days before trial, the party offering the deposition testimony must
serve upon the opposing parties any objections to the counter-designated testimony and a
written designation, by page and line number, of any additional portions of the deposition
the offering party intends to have read into evidence. At least 7 days before trial, the
parties must consult, either personally or by telephone, and attempt to resolve any
objections to the proposed deposition testimony. At least 5 days before trial, the party
intending to offer the deposition testimony must provide the judge with the following: (a)
a full copy of the deposition transcript or video recording; (b) a redacted exhibit
containing only the lines of the deposition transcript or parts of the video recording to be
admitted into evidence; (c) a statement listing all unresolved objections to the deposition
                                              4

        Case 6:20-cv-02016-KEM Document 14 Filed 07/08/20 Page 6 of 22
testimony; and (d) the parties’ combined list of all of the portions of the deposition to be
admitted into evidence (listing transcript sections by page and line number and video
recordings by counter number).       The court will review any objections, make any
necessary rulings, and make whatever record may be necessary to establish which
portions of the deposition testimony are being received into evidence. Parties will be
responsible for editing any video recording to comply with the court’s ruling.
       Prior to the close of evidence, the party offering the deposition testimony must
furnish the original deposition transcript to the court. The offering party must clearly
highlight the portions of the transcript which were read into evidence.               If a video
recording is used at trial, it also must be furnished to the court. The transcript and/or
video recording will be marked as a court exhibit and preserved as part of the official
record.


VIII. EXHIBITS
       A.     Exhibit Lists. The exhibit lists shall appear in the following format:

   (Plaintiff=s)(Defendant=s)      Category           Objections                   Admit/Not
            Exhibits               A, B, C        [Cite Fed. R. Evid.]             Admit
                                                                         Offered   (A) - (NA)


 [1.][A.] [describe exhibit]                                               *          *

 [2.][B.] [describe exhibit]

 [3.][C.] [describe exhibit]


[*These columns are for court use only.]

Parties are to use the following categories in the second column for objections to exhibits:
       Category A. These are exhibits to which neither party objects. They will be
       deemed admitted in evidence at the commencement of the trial, and will be
       available for use by any party at any stage of the proceedings without further offer,
       proof, or objection.
                                              5

          Case 6:20-cv-02016-KEM Document 14 Filed 07/08/20 Page 7 of 22
       Category B. These are exhibits to which a party objects on grounds other than
       foundation, identification, or authenticity. Parties are to use this category for
       objections such as hearsay or relevance. Parties are to identify in the third column
       the Federal Rule(s) of Evidence upon which the party relies in objecting to these
       exhibits.

       Category C. These are exhibits to which a party objects on grounds of foundation,
       identification, or authenticity. Parties are not to use this category for other
       objections, such as hearsay. Parties are to identify in the third column the Federal
       Rule(s) of Evidence upon which the party relies in objecting to these exhibits.

Parties are not required to list rebuttal exhibits or impeachment exhibits. Proposed
exhibit lists must be exchanged by the parties (but not filed) at least 21 days before the
FPTC. At the time the parties exchange their exhibit lists, they must give written notice
to all adverse parties of any intent to use a declaration under Federal Rules of Evidence
803(6), 902(11), or 902(12) to establish foundation for records of regularly-conducted
activities, and, immediately thereafter, they must make the records and the declaration
available for inspection. The parties have a continuing duty to keep the lists current and
correct with opposing parties and the court.
       B.     Marking of Exhibits. All exhibits must be marked by the parties before
trial, in accordance with Local Rule 83E(a). Unless the parties have previously agreed
upon a different numbering system during the course of pretrial litigation, the plaintiff(s)
must use numbers and the defendant(s) must use letters. See LR 83E(a)(1). Exhibits
must also be marked with the case number. See LR 83E(a)(2). All exhibits longer than
one page must contain page numbers at the bottom of each page. See LR 83E(a)(3).
Personal Data Identifiers must be redacted from all exhibits. See LR 10(g).
       C.     Elimination of Duplicates. The parties must compare their exhibits and
eliminate duplicates. If more than one party wants to offer the same exhibit, then it
should be marked with a number and listed as a joint exhibit on the plaintiff’s exhibit list.
       D.     Listing of Exhibits and Objections. The parties must list each exhibit
separately in the exhibit lists, unless leave of court is granted for a group exhibit. If a

                                             6

        Case 6:20-cv-02016-KEM Document 14 Filed 07/08/20 Page 8 of 22
party objects to parts of an exhibit, but not to other parts, the offering party must prepare
separate versions of the exhibit, one that includes the parts to which objections are being
asserted and the other that redacts those parts.
       E.      Exhibits Referenced in Deposition Testimony. All references to exhibits
in deposition testimony that is offered into evidence must correspond to the exhibit
designation for trial.    The parties are directed to number or letter their exhibits
accordingly.
       F.      Copies for the Court. At least 3 days before the FPTC, each party must
provide the judge with a hard copy of all exhibits to be used at trial. The judge’s copies
of exhibits should be placed in three-ringed binders, with a copy of the exhibit list at the
front and with each exhibit tabbed and labeled. See LR 83E(c). At least 3 days before
the FPTC, the parties must also provide the Clerk of Court with electronic copies of all
exhibits. These can be submitted to the Clerk of Court on a disk or flash drive, or emailed
to e-exhibits@iand.uscourts.gov.       These electronic versions should be exact to the
original trial exhibits (exhibit stickers, etc.) as they will be used by the jurors in the Jury
Evidence Recording System (JERS) during deliberations and later by the Clerk of Court
for filing in CM-ECF. Instructions on JERS can be found on the court’s website under
Courtroom Technology.
       The parties may also supply the judge with a courtesy copy of the exhibits in PDF
format on a thumb drive, DVD, or CD. The Court’s copies of exhibits shall be separate
from the original trial exhibits for the official records of the Clerk of Court. See LR
83E(d).
       G.      Electronic Filing of Exhibits. All documentary trial exhibits are to be
electronically filed via ECF by the party offering the exhibit in accordance with Local
Rule 83E(d).
       H.      Demonstrative Aids.       At least 3 days before trial, counsel using a
demonstrative aid must show it to all other counsel and the judge.                  The term
“demonstrative aid” includes charts, diagrams, models, samples and animations, but does
                                              7

          Case 6:20-cv-02016-KEM Document 14 Filed 07/08/20 Page 9 of 22
not include, exhibits admitted into evidence, or outlines of opening statements or closing
arguments. Any disputes or objections concerning demonstrative aids shall be brought
to the court’s attention and resolved before the demonstrative aid is displayed to the jury.


IX.    TRIAL BRIEFS:         If the trial of the case will involve significant issues not
adequately addressed by the parties in connection with dispositive motions or other
pretrial motions, the parties must prepare trial briefs addressing such issues. Trial briefs
must be filed at least 3 days before the FPTC. See also LR 16A(d).


X.     MOTIONS IN LIMINE: The parties are required to notify the court by motion
in limine or by motion under Federal Rule of Evidence 104(a) of any novel, unusual, or
complex legal, factual, or procedural issues reasonably anticipated to arise at trial. Only
one motion, encompassing all such issues, should be filed by a party. All such motions
must be served and filed at least 21 days before the FPTC. Resistances to such motions
must be served and filed within 7 days after service of the motion. Motions in limine
are intended to address the admissibility of evidence pursuant to the Federal Rules of
Evidence. Motions in limine must specifically reference the rules the parties believe
relate to the admissibility of the evidence. Motions in limine must also be sufficiently
detailed such that the court may rule on the motion in advance of trial. Parties must
include copies of transcripts, exhibits, or other documents that pertain to the evidence in
dispute. Parties should not use motions in limine simply to alert the court to areas of
testimony parties believe may generally be objectionable; rather, those matters should be
brought to the court’s attention in a trial brief.


XI.    JURY INSTRUCTIONS: At least 3 days before the FPTC, the parties must
electronically file the following: (1) joint proposed statement of the case; (2) joint
proposed jury instructions; (3) proposed verdict forms; (4) any requested voir dire


                                               8

       Case 6:20-cv-02016-KEM Document 14 Filed 07/08/20 Page 10 of 22
questions; (5) and any requested special interrogatories.     These documents must be
prepared and submitted in accordance with the following instructions:
      A.     Statement of the Case: The judge will read the jury statement to the jury
      panel before voir dire, to provide a brief overview of the case, so the members of
      the panel will be able to give meaningful responses to voir dire questions. It has
      no other purpose. In general, the jury statement need not be as detailed as the
      statement of the case that is included with the actual jury instructions. The parties
      should make every effort to agree upon the language used in the statement. Any
      disputes about the proposed language should be noted in the document.

      B.    Jury Instructions: Jury instructions must be prepared in accordance with
      Local Rule 51 and submitted in accordance with the following instructions:

                    1. At least 21 days before the FPTC, the parties must serve on each
             other (but not file) proposed jury instructions.

                    2. At least 14 days before the FPTC, counsel for the parties must
             consult, either personally or by telephone, and attempt to work out any
             differences in their proposed jury instructions.

                     3. Counsel for the plaintiff(s) then must organize the proposed jury
             instructions into one document, prefaced by a table of contents. Instructions
             proposed by opposing parties on the same subject matter must be grouped
             together. For example, if Instruction No. 10 is a proposed instruction on
             the elements of negligence, and each party proposes a different instruction,
             then Instruction No. 10A should be the instruction proffered by the
             plaintiff(s) and Instruction No. 10B should be the instruction proffered by
             the defendant(s).

                  4. Each instruction must address a single subject, and must be
             numbered individually, on a separate sheet of paper, and double-spaced.

                    5. At the bottom of each proposed jury instruction, the party
             proposing the instruction must cite the decisions, statutes, regulations, or
             other authorities supporting the proposed instruction. Except as to jury
             instructions as to which the parties agree, the following information also
             must be stated at the bottom of each proposed jury instruction: (a) the party
             offering the instruction; and (b) each objection to the instruction by an
             opposing party, and whether the objection is to (1) the language of the
             instruction, (2) the giving of the instruction, or (3) both. If a party is
                                            9

       Case 6:20-cv-02016-KEM Document 14 Filed 07/08/20 Page 11 of 22
       objecting to the language of a proposed instruction, the objectionable
       language must be identified. Objections must be supported by citations to
       applicable authorities.

              6. Pattern instructions should not be reproduced, but may be
       requested by reference to the publication, page number, and instruction
       number. Any modification to a pattern instruction should be disclosed as
       follows: additions should be underscored and deletions should be set forth
       by striking out the language sought to be deleted or setting out the deletions
       in parentheses.

               7. Instructions not requested as set forth above will be deemed
       waived, unless the subject of the instruction is one arising in the course of
       trial that reasonably could not have been anticipated before trial from the
       pleadings, discovery, or nature of the case.

              8. Immediately upon the filing of the joint proposed jury
       instructions, counsel for the plaintiff(s) must provide those instructions to
       the judge in MS Word format, either by email to the judge’s judicial
       assistant or by delivering them to chambers on a CD, DVD, or thumb drive.

              9. Prior to trial, the parties will receive proposed jury instructions
       from the court, typically via email, along with deadlines for filing
       objections to the proposed instructions. The failure to serve and file timely
       objections to proposed jury instructions will constitute a waiver of the right
       to make objections to those instructions.

C.     Reading of Jury Instructions: The court does not require the court reporter
to report the reading of the jury instructions, and considers the instructions read
as published in the final written version. The parties should make a record as to
any misreads of the instructions at the conclusion of the reading of the instructions.

       It is the practice of the court to read all but the last two of the final
instructions to the jury prior to closing arguments. See FED. R. CIV. P. 51(b)(3).
The last two instructions, which concern the jury’s duties during deliberations,
will be read upon the conclusion of closing arguments, just prior to the jury retiring
to consider its verdict(s).

       If any party has an objection to any part of the procedure described in this
Part, that objection must be raised at or before the FPTC.

                                      10

Case 6:20-cv-02016-KEM Document 14 Filed 07/08/20 Page 12 of 22
       D.     Requested Voir Dire Questions: As discussed below, the judge will
       conduct an initial, preliminary voir dire and will then allow the parties to conduct
       additional voir dire. For that reason, it will not be necessary in most cases for the
       parties to submit questions for the judge to ask. However, if either party believes
       that certain questions are best posed by the court, rather than by a particular party,
       those requested questions should be filed 3 days prior to the FPTC.

XII. JURY SELECTION: The following procedures will be used in jury selection.
See also LR 48.
       A. On the first day of trial, approximately 32 randomly-selected potential jurors
will be notified to appear at the courthouse at a time to be determined. About a week
before trial, the parties may obtain from the Clerk of Court a list of the potential jurors,
together with copies of their responses to juror questionnaires. The parties also will
receive a list of the first 14 potential jurors in the order in which they were randomly
drawn. The court will be provided with a separate list of all of the potential jurors in the
order in which they were randomly drawn.
       B. The first 14 preselected potential jurors who appear for jury selection will be
seated in order in the jury box, and will be the potential jurors first considered for
empanelment on the jury.
       C. The potential jurors will be escorted into the courtroom.
       D. The judge will greet the jury, counsel, and the parties; announce the name of
the case to be tried; and ask the parties if they are ready to proceed.
       E. The judge will swear in all potential jurors.
       F. The judge will make some introductory remarks to the potential jurors about
the jury selection process.
       G. The judge will ask all potential jurors if they are aware of any circumstance
that might prevent their service on the jury, and may excuse anyone for whom the judge
believes jury service would be an undue burden. The parties may not participate in this
process. If the judge excuses a potential juror, the next randomly-selected potential juror
shall be called to replace the excused person in the jury box.
                                             11

       Case 6:20-cv-02016-KEM Document 14 Filed 07/08/20 Page 13 of 22
         H. The judge will make some brief opening remarks, and will read the jury
statement.
         I. The judge will introduce the courtroom staff. Then, the judge will ask the
attorneys to identify themselves, the members of their firm, their clients, the witnesses
they expect to call at trial, and any other individuals whose names may be discussed
during the trial. Pro se parties will be asked to do the same.
         J. The judge will engage the potential jurors in the jury box in an extensive voir
dire.
         K. After the judge has completed his or her questions, each side, beginning with
the plaintiff, will be permitted to conduct up to 30 minutes of jury voir dire. A request
for additional time for party voir dire because of the complexity or unusual nature of a
case, or in multi-party cases, should be made at the FPTC. The parties are not permitted
to argue their case or engage in questioning unrelated to the potential jurors’ ability to
serve.
         L. The parties will be permitted to challenge any potential juror for cause. These
challenges may be made at sidebar. Any potential juror excused for cause will be
replaced by the next potential juror on the jury list, who then will undergo the same
questioning as the other potential jurors. There will be 14 potential jurors remaining in
the jury box at the conclusion of voir dire.
         M. The Deputy Clerk will give the plaintiff(s) a list of the names of the 14
remaining potential jurors. The plaintiff(s) shall strike one of the names by noting in the
margin “π1.” The Deputy Clerk then will take the list and hand it to the defendant(s),
who shall strike one of the names by noting in the margin “Δ1.” This procedure will be
repeated until the plaintiff(s) and defendant(s) each have exercised 3 peremptory
challenges, and 8 jurors remain on the list. After the defendant(s) has exercised the last
strike, the Deputy Clerk will provide the plaintiff(s) with the list for review. The Deputy
Clerk will take the list to the judge. The judge will then announce the 8 selected jurors
and the rest of the potential jurors will be excused.
                                               12

         Case 6:20-cv-02016-KEM Document 14 Filed 07/08/20 Page 14 of 22
       N. The judge will swear in the jury.
       O. THERE ARE NO ALTERNATE JURORS. ANY VERDICT MUST BE
UNANIMOUS. During trial, if any of the 8 jurors has to be excused from jury service
for any reason, the case can be decided by as few as 6 jurors. See LR 48(a).
       P. Upon stipulation of the parties, the verdict can be less than unanimous or
decided by fewer than 6 jurors, or both. See LR 48(c).
       Q. Any objection to the procedures for selecting jurors must be served and filed
at least 21 days before the commencement of trial.


XIII. OPENING STATEMENTS; CLOSING ARGUMENTS: Opening statements will
be limited to 15 minutes. Closing arguments will be limited to 60 minutes. See LR
83D. A request for additional time for opening statements or closing arguments must be
made no later than the FPTC. If, however, issues arise during trial which could not have
reasonably been foreseen, and which warrant additional time, the court may extend the
time limits for closing arguments at the court’s discretion.


XIV. CONDUCT OF TRIAL: It is anticipated that the first day of trial will last from
9:00 a.m. to 5:00 p.m. Thereafter, trial days may start or end at different times,
depending on the other demands on the court’s schedule. The court will notify the parties
of the trial schedule no later than the FPTC. The parties are expected to have witnesses
available so the court can take testimony throughout the full trial day with no undue
delays in the receipt of evidence.
       A Pretrial Conference will be held in the courtroom starting promptly at 8:30 a.m.
on the day scheduled for the commencement of trial. The court expects all counsel
and parties to be present for the pretrial conference at the scheduled time. After the first
day of trial, the parties and their counsel are expected to be at the courthouse and available
in the courtroom by no later than 8:15 a.m. on each morning of trial. The time between
8:15 a.m. and the start of testimony is to be used to review exhibits the parties anticipate
                                             13

       Case 6:20-cv-02016-KEM Document 14 Filed 07/08/20 Page 15 of 22
introducing into evidence during that trial day, to set up any audiovisual equipment, and
to take up any evidentiary or other issues which need to be addressed before the
presentation of evidence resumes.       In the event any party believes there may be
particularly difficult issues requiring more than five or ten minutes to resolve, that party
must advise the court and opposing counsel so an earlier time can be set to meet with
counsel and the parties.


XV.    COURTROOM TECHNOLOGY: Before the commencement of trial, counsel and
witnesses who intend to utilize the technology available in the courtroom must familiarize
themselves with the proper manner of operating the equipment. Instruction and training
on the proper use of the equipment may be obtained from the court’s automation staff,
whose contact information is contained on the court’s website at the following web
address: www.iand.uscourts.gov.
       If a party wishes to use video conferencing technology for the testimony of any
witness, the party must contact the court’s automation staff and complete a “Video
Conference End-Point Certification” form at least 10 days in advance of the start of
the trial. The court will require at least one test connection prior to the start of trial.
Failure to comply with the court’s requirements for video conferencing will result in
the court denying the opportunity to have a witness testify via video conferencing.
       If a party wishes to connect a laptop computer or other portable electronic device
to the courtroom equipment, the party must have the laptop computer or device tested by
the court’s automation staff at least 7 days in advance of the start of the trial. Failure
to have the laptop computer or device tested will result in the court denying the
connection of the laptop computer or device to the courtroom equipment.
       If a party wishes to present evidence in the form of a VHS tape, a DVD, an audio
cassette, an audio CD, or any other form of media requiring use of the courtroom
equipment, the party must have such items of evidence tested by the court’s automation


                                            14

       Case 6:20-cv-02016-KEM Document 14 Filed 07/08/20 Page 16 of 22
staff at least 7 days in advance of the start of the trial to ensure compatibility with the
courtroom equipment.


XVI. SETTLEMENT CONFERENCE: The court’s primary ADR procedure is private
mediation. See LR 72B(a). The court disfavors judicial involvement in the settlement
process. Thus, the parties are encouraged to arrange for private mediation if they believe
it would be beneficial to involve a neutral party in their settlement negotiations. If, for
some reason, private mediation is not a viable option, any party may contact the chambers
of the United States Magistrate Judge assigned to this case to request a settlement
conference. Such contact may be ex parte for the sole purpose of inquiring about a
settlement conference. Absent extraordinary circumstances, a settlement conference will
not be scheduled unless all parties express a willingness to participate. Even if all parties
agree, the court retains discretion to decline to conduct a settlement conference. If
conducted, a settlement conference will be subject to Local Rule 72B, along with any
additional requirements and limitations that may be imposed by the judicial officer who
agrees to conduct the conference.


XVII. SETTLEMENT DEADLINE: The court hereby imposes a settlement deadline of
5:00 p.m., 7 days before the first scheduled day of trial. If the case is settled after
that date, the court may enter an order to show cause why costs and sanctions should not
be imposed on the party or parties causing the delay in settlement. See LR 83B.
       IT IS SO ORDERED this 8th day of July, 2020.



                                                  Kelly K.E. Mahoney
                                                  Chief United States Magistrate Judge
                                                  Northern District of Iowa




                                             15

       Case 6:20-cv-02016-KEM Document 14 Filed 07/08/20 Page 17 of 22
                                            APPENDIX A
                                           Deadlines Chart

Event                                                         Deadline                Section    Page
Draft Final Pretrial Order to Judge                           3 days before FPTC      V          2
Trial Briefs                                                  3 days before FPTC      IX         8

Parties exchange witness lists                                21 days before FPTC     VI(A)      2
Parties exchange exhibit lists                                21 days before FPTC     VIII(A)    5, 6
Exhibits to judge and exhibits to Clerk                       3 days before FPTC      VIII(F)    7
Parties disclose demonstratives                               3 days before trial     VIII(H)    7

Offering party identifies depos to be used in trial           28 days before trial    VII        4
Opposing party serves objections, identifies other            21 days before trial    VII        4
portions of depos to be used in trial
Offering party serves objections to other portions of         14 days before trial    VII        4
depos
Parties confer to resolve objections to depos                 7 days before trial     VII        4
Judge provided with copies of depos & objections              5 days before trial     VII        4

Motions in limine filed                                       21 days before FPTC     X          8
Resistances to motions in limine filed                        7 days after service of X          8
                                                              motion
Requests for additional time for opening/closing              No later than FPTC      XIII       13

Parties serve proposed jury instructions on each other        21 days before FPTC     XI(B)(1)   9
Parties confer to resolve differences re: jury instructions   14 days before FPTC     XI(B)(2)   9
Parties file joint proposed jury instructions                 3 days before FPTC      XI         8
Parties file joint proposed statement of the case             3 days before FPTC      XI         8
Parties file proposed verdict forms                           3 days before FPTC      XI         8
Parties file requested special interrogatories                3 days before FPTC      XI         8, 9
Parties file requested special voir dire questions            3 days before FPTC      XI         8, 9,
                                                                                                 11
Parties file objections to jury selection procedures          21 days before trial    XII(Q)     11,
                                                                                                 13

Notify court automation staff of intent to use video 10 days before trial             XV         14
conferencing technology
Notify court automation staff to connect laptop      7 days before trial              XV         14
Notify court automation staff to present electronic 7 days before trial               XV         15
evidence


                                                   16

           Case 6:20-cv-02016-KEM Document 14 Filed 07/08/20 Page 18 of 22
                                         APPENDIX B

                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF IOWA
                                  __________1 DIVISION

    [plaintiff],

                    Plaintiff,                                    No. C______-

    vs.                                                   FINAL PRETRIAL ORDER
                                                               (PROPOSED)

    [defendant],

                    Defendant.
                                    ____________________

      This final pretrial order was entered after a final pretrial conference held on date.
The court expects the parties to comply fully with this order.2

          The following counsel, who will try the case, appeared at the conference:

          1.       For plaintiff(s):
                   Name(s)
                   Street Number, Street Name and/or Box Number
                   City, State and Zip Code
                   Phone Number [include area code]
                   Facsimile Number [include area code]
                   E-mail address



1
  [NOTE: Instructions for preparing this form appear in brackets and should not be reproduced
in the proposed Final Pretrial Order. All material not appearing in brackets should be reproduced
in the proposed Final Pretrial Order.]


2
 Full compliance with the order will assist the parties in preparation for trial, shorten the length
of trial, and improve the quality of the trial. Full compliance with this order also will help
“secure the just, speedy, and inexpensive determination” of the case. FED. R. CIV. P. 1.

                                                 1

           Case 6:20-cv-02016-KEM Document 14 Filed 07/08/20 Page 19 of 22
       2.     For defendant(s):
              Name(s)
              Street Number, Street Name and/or Box Number
              City, State and Zip Code
              Phone Number [include area code]
              Facsimile Number [include area code]
              E-mail address

I.     STIPULATION OF FACTS: The parties agree that the following facts are true
and undisputed:[The parties are to recite all material facts as to which there is no dispute.
Special consideration should be given to such things, for example, as life and work
expectancy, medical and hospital bills, funeral expenses, cause of death, lost wages, back
pay, the economic value of fringe benefits, and property damage. The parties should
stipulate to an undisputed fact even if the legal relevance of the stipulated fact is
questioned by one or more party, but in such instances the stipulated fact should be
followed by an identification of the objecting party and the objection (e.g. “Plaintiff
objects to relevance.”)]

              A.
              B.

II.    EXHIBIT LIST: The parties’ exhibit lists are attached to this Order.[The parties
are to attach to this order (not include in the body of the order) exhibit lists that list all
exhibits (except for impeachment and rebuttal exhibits) each party intends to offer into
evidence at trial. Exhibit lists are to be prepared in the attached format, indicating
objections using the categories described in the form.

       All exhibits are to be made available to opposing counsel for inspection at least 21
days before the date of the FPTC. Failure to provide an exhibit for inspection constitutes
a valid ground for objection to the exhibit, and should be noted on the exhibit list.

       Copies of all exhibits as to which there may be objections must be provided to the
court at least 3 days before the FPTC. If an exhibit is not provided to the court in advance
of the FPTC and an objection is asserted to the exhibit at the FPTC, the exhibit may be
excluded from evidence by the court. Any exhibit not listed on the attached exhibit list
is subject to exclusion at trial. The court may deem any objection not stated on the
attached exhibit list as waived.]



                                              2

       Case 6:20-cv-02016-KEM Document 14 Filed 07/08/20 Page 20 of 22
III. WITNESS LIST: The parties intend to call the following witnesses at trial:[Each
party must prepare a witness list that includes all witnesses (except for rebuttal witnesses)
whom the party intends to call to testify at trial. The parties are to exchange their separate
witness lists at least 21 days before the date of the FPTC. The witness lists are to be
included in the following format. A witness testifying by deposition must be listed in the
witness list with a designation that the testimony will be by deposition.]

              A.     Plaintiff(s) witnesses [list name, substance of testimony, whether
              any party objects to the witness, and the nature of and grounds for any
              objection]:
              1.
              2.

              B.     Defendant(s) witnesses [list name, substance of testimony, whether
              any party objects to the witness, and the nature of and grounds for any
              objection]:
              1.
              2.

      All parties are free to call any witness listed by an opposing party. A party listing
a witness guarantees his or her presence at trial unless it is indicated otherwise on the
witness list. Any objection to the offer of testimony from a witness on the witness list is
waived if it is not stated on this list.

IV.    EVIDENTIARY AND OTHER LEGAL ISSUES:

       A.     Plaintiff(s) Issues:

              1.
              2.

       B.     Defendant(s) Issues:

              1.
              2.

[The parties must list all unusual evidentiary and legal issues which are likely to arise at
trial, including such things as disputes concerning the admissibility of evidence or
testimony under the Federal Rules of Evidence; the elements of a cause of action; whether
                                              3

       Case 6:20-cv-02016-KEM Document 14 Filed 07/08/20 Page 21 of 22
recovery is barred as a matter of law by a particular defense; disputes concerning the
measure, elements, or recovery of damages; and whether the Statute of Frauds or the
Parol Evidence Rule will be raised. The purpose of this listing of issues is to advise the
court in advance of issues and problems that might arise at trial.]




                                            4

       Case 6:20-cv-02016-KEM Document 14 Filed 07/08/20 Page 22 of 22
